Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       
Response to Amendment
This action is responsive to an amendment filed on 02/16/2022. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive because of the following:
           
            Regarding claim 1, the applicant argues on pages 8-9 that neither Conway nor Altberg teach or suggest substitution of a received connection of one type into a connection of another type, and more specifically, does not teach receipt of a traditional phone call and substitution of that phone call with an Internet-based voice connection, as in the claimed invention as amended. Examiner respectfully disagrees with this argument. It is because, the applicant did not claim limitation. In otherword, the applicant did not claim disconnecting the first set of interaction control legs and the non-Internet-based phone call after the establishing the Internet-based voice stream between the first user device and the second user device.  Instead, the applicant claims establishing an Internet-based voice stream between the first user device and the second user device and disconnecting the first set of interaction control legs and the non-Internet-based phone call. Altberg teaches establishing an Internet-based voice stream between the first user (paragraphs 0183-0185, 0187-0189) whereas Conway teaches establishing an Internet-based voice stream between the first user device and the second user device (see col.7, line 66-col.8, line 11, col.17, line 36-col.18, line 19) as well as disconnecting the first set of interaction control legs and the non-Internet-based phone call (see col.9, lines 12-15). 

            Thus, the rejection of the claim will remain. The rejection of the claim 11 will remain for the same reasons as discussed above with respect to claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  regarding claim 1, the limitation “store a first plurality of details about the non-Internet-based phone call to an interaction database” should apparently be “store a first plurality of details about the non-Internet-based phone call .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (U.S. Patent No. 10,218,850) in view of Altberg et al. (U.S. Pub. No. 2009/0144068).  

             Regarding claims 1, 11, with respect to Figures 1-5, Conway teaches a system for realtime omnichannel voice interaction (col.13, lines 3-6), comprising: 

             receive a non-Internet-based phone call from a first user device (fig.2,4, step 402; col.10, lines 12-42, col.16, lines 49-50); and
             send a call routing request to a routing engine (fig.4; col.16, line 62- col.17, line 3);
             receive a call route from the routing engine (fig.4, step 410); 
             send the call route to an analytic  server of analytic module 320 in fig.3 [i.e., media translation server] (col.17, lines 43-63); and
             store a first plurality of details about the non-Internet-based phone call to an interaction database (col.17, lines 43-63); 
             a routing engine comprising a second plurality of programming instructions stored in a memory of, and operable on a processor of, the computing device, wherein the plurality of programming instructions, when operating on the processor of the computing device, cause the  computing device (fig.4; col.16, line 62- col.17, line 3) to: 
            receive the call routing request from the interaction control server (fig.2,4, step 402; col.10, lines 12-42, col.16, lines 49-50); 
            retrieve a plurality of enterprise resources from an enterprise database (fig.2,4, step 406, 408, 410; col.10, lines 12-42, col.17, lines 4-20); 
            use a routing logic to connect through the plurality of agents [i.e., enterprise resources] (fig.2,4, step 406, 408; col.10, lines 12-42, col.17, lines 4-35); 

            send the call route to the interaction control server, the call route is between the first user device and the first successfully connected enterprise resource, the first successfully connected enterprise resource being the second user device (col.17, line 36-col.18, line 9); and
            an analytic  server of analytic module 320 [i.e., media translation server] comprising a third plurality of programming instructions stored in a memory of, and operable on a processor of, the computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: 
            receive the call route from the interaction control server (col.17, line 36-col.18, line 9); 
            create a first set of interaction control legs between the first user device and the second user device, the interaction control legs comprising a network socket connection via the Internet (col.17, line 36-col.18, line 9); 
            establish an Internet-based voice stream between the first user device and the second user device (col.7, line 66-col.8, line 11, col.17, line 36-col.18, line 19); and 
           disconnect the first set of interaction control legs and the of the non-Internet-based phone call (col.9, lines 12-15).
            However, Conway does not specifically teach using a routing logic to iterate through the plurality of enterprise resources testing for a successful connection of the non-Internet-based phone call from the first user device to a second user device. Altberg teaches using a routing logic to iterate through the plurality of enterprise resources testing for a successful connection of the non-Internet-based phone call from the first user device to a second user device (paragraphs 0073, 0185, 0188, 0189). Thus, it would have been obvious to one of ordinary skill in the art at the time 
             Conway further does not specifically teach masking personally identifying information of the first user device to the second user device, and of the second user device to the first user device. Altberg teaches masking personally identifying information of the first user device to the second user device, and of the second user device to the first user device (paragraph 0203). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of masking personally identifying information of the first user device to the second user device, and of the second user device to the first user device in Conway’s invention in order to maintain privacy of the communicating parties from each other. 
 
             Regarding claims 2 and 12, Conway does not specifically teach wherein a notification of completion is sent to the interaction control server upon disconnection of any real-time voice stream. Altberg teaches sending a request [i.e., notification] of providing another connection is sent to the connection server [i.e., interaction control server] upon disconnection of any real-time voice stream (paragraph 0240) whereas a notification of completion is sent to the interaction control serve is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of wherein a notification of completion is sent to the interaction control server upon disconnection of any real-time voice stream in Conway’s invention in order to maintain call completion between the communicating parties.


          Regarding claims 3 and 13, Conway teaches wherein the routing logic is selected from the as priority ordered routing (col.17, lines 14-20). However, Conway in view of Altberg does not specifically teach wherein the routing logic is selected from the group consisting of priority ordered routing, circular ordered routing, and percentage-based algorithmic routing. Examiner takes an official notice that selecting the routing logic from the group consisting of priority ordered routing, circular ordered routing, and percentage-based algorithmic routing is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of selecting the routing logic from the group consisting of priority ordered routing, circular ordered routing, and percentage-based algorithmic routing in Conway’s invention in view of Altberg’s invention in order to maintain call completion between the communicating parties.
            
          Regarding claims 5 and 15, Conway in view of Altberg does not specifically teach wherein the routing logic leverages artificial intelligence including machine learning and deep learning techniques based on prior customer interaction data, customer relationship management data, sales and marketing data and business operation data. Examiner takes an official notice wherein the routing logic leverages artificial intelligence including machine learning and deep learning techniques based on prior customer interaction data, customer relationship management data, sales and marketing data and business operation data is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of wherein the routing logic leverages artificial intelligence including 

          Regarding claims 7 and 17, Conway does not specifically teach wherein the first user device comprises a mobile application to initiate the non-Internet-based phone call  by clicking or tapping on a picture or graphic. Altberg teaches wherein the first user device comprises a mobile application to initiate the non-Internet-based phone call by clicking or tapping on a picture or graphic (paragraphs 0041, 0042, 0083, 0086). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of wherein the first user device comprises a mobile application to initiate the non-Internet-based phone call by clicking or tapping on a picture or graphic in Conway’s invention in order to conveniently make an outgoing call.

          Regarding claims 8 and 18, Conway does not specifically teach wherein the first user device receives an advertisement to initiate the non-Internet-based phone call. Altberg teaches wherein the first user device receives an advertisement to initiate the non-Internet-based phone call  (paragraphs 0041, 0042, 0083, 0086, 0096). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of wherein the first user device receives an advertisement to initiate the non-Internet-based phone call in Conway’s invention in order to conveniently make an outgoing call an advertiser directly.



             Regarding claims 10 and 20, Conway teaches wherein the conclusion of the iteration configures the call route to be between the first user device and a voicemail, the voicemail associated with the enterprise (col.9, lines 12-32, col. 16, lines 47-60).    

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (U.S. Patent No. 10,218,850) in view of Altberg et al. (U.S. Pub. No. 2009/0144068) further in view of Park et al. (U.S. Pub. No. 2017/0231016).  

             Regarding claims 4 and 14, Conway further in view of Altberg does not specifically teach wherein the routing logic includes a timeout feature that re-routes the interaction to a subsequent user device if the interaction is not handled within a given time. Park teaches wherein the routing .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (U.S. Patent No. 10,218,850) in view of Altberg et al. (U.S. Pub. No. 2009/0144068) further in view of Kothari et al. (U.S. Patent No. 10,051,075).  

             Regarding claims 6 and 16, Conway teaches the plurality of agents [i.e., enterprise resources] (col.17, line 36-col.18, line 9). However, Conway in view of Altberg does not specifically teach wherein the plurality of enterprise resources comprises more than one enterprise. Park teaches wherein the plurality of enterprise resources comprises more than one enterprise (col.9, lines 46-53). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway in view of Altberg to incorporate the feature of wherein the plurality of enterprise resources comprises more than one enterprise in Conway’s invention in view of Altberg’s invention in order to provide service to a customer of different providers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
March 7, 2022